[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                            No. 11-14161       U.S. COURT OF APPEALS
                                        Non-Argument Calendar    ELEVENTH CIRCUIT
                                                                     JUNE 21, 2012
                                      ________________________
                                                                      JOHN LEY
                                                                       CLERK
                             D.C. Docket No. 8:10-cv-00979-JSM-EAJ



PAMELA BEASTERFELD,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 21, 2012)



Before TJOFLAT, CARNES, and KRAVITCH, Circuit Judges.
PER CURIAM:

      Pamela Beasterfeld appeals the district court’s order affirming the Social

Security Administration’s denial of her application for a period of disability,

disability insurance benefits, and supplemental security income. She argues that

the Administrative Law Judge’s conclusions were not supported by substantial

evidence because the ALJ did not include all of her limitations in the hypothetical

posed to the vocational expert.

                                          I.

      We review a Social Security case to determine whether the Commissioner’s

decision is “supported by substantial evidence and based on proper legal

standards.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation marks omitted). We do not reweigh the evidence, decide facts

anew, or make credibility findings. See id. “Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.

Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998) (quotation marks omitted).

      An individual who files an application for Social Security benefits must

establish that she is disabled using a five-step, “sequential” evaluation process.

See 20 C.F.R. §§ 404.1520, 416.912; see also Phillips v. Barnhart, 357 F.3d 1232,

1237–39 (11th Cir. 2009). At step five, the only step at issue in this appeal, the


                                          2
SSA bears the burden to show that a significant number of jobs exist in the

national economy that the claimant could perform given the claimant’s residual

functioning capacity, age, education, and work experience. See id. at 1239. An

ALJ may make this determination either by applying the Medical Vocational

Guidelines or by obtaining the testimony of a vocational expert. Id. at 1239–40.

      “[I]n order for a [vocational expert’s] testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question to the vocational expert

which comprises all of the claimant’s impairments.” See id. at 1240 n.7 (quotation

marks omitted). “The hypothetical need only include the claimant’s impairments,

not each and every symptom of the claimant.” Ingram v. Comm’r of Soc. Sec.,

496 F.3d 1253, 1270 (11th Cir. 2007) (citation and quotation marks omitted).

                                         II.

      In this case, the ALJ asked the vocational expert a hypothetical that

included the claimant’s impairments. Based on that hypothetical the vocational

expert concluded that, although Beasterfield would not be able to perform any of

her past occupations, there was still a significant number of jobs in the national

economy that she could do. The ALJ then asked the vocational expert how his

conclusion would change if it were necessary for Beasterfield to be able to sit or

stand at will, and the vocational expert said that it could reduce the number of


                                          3
available jobs by one-third. Based in part on the vocational expert’s responses, the

ALJ concluded that Beasterfield was not disabled and not entitled to a period of

disability, disability insurance benefits, or supplemental security income.

       Beasterfield contends that the ALJ’s hypothetical was defective because it

did not include the limitation that she could not walk for one block over rough or

uneven surfaces. To the contrary, the inclusion of a sit/stand option in the

hypothetical encompassed the restriction contained in that limitation. If

Beasterfeld would be able to sit or stand at will, she would necessarily be able to

stop and rest when the distance or texture of the ground made walking too

difficult.

       AFFIRMED.




                                          4